Legal Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA EDGAR & email February 28, 2014 Alberto H. Zapata, Esq. Office of Insured Investments Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549 Re:The Lincoln National Life Insurance Company Lincoln National Variable Annuity Account L Post-Effective Amendment No. 2 File Nos. 333-187069; 333-187070; 333-187071; 333-187072 Dear Mr. Zapata: Attached are copies of the above-referenced post-effective amendments filed on February 28, 2014.Each amendment consists of an updated prospectus that will be effective on May 1, 2014. The amendments outline a decrease in the current and guaranteed charges of the Guaranteed Withdrawal Benefit.The current annual charge will be decreased from 1.00% to 0.90%; the guaranteed maximum withdrawal charge will be decreased from 2.04% to 2.00%.These changes will apply to all of the prospectuses listed above. In addition, certain administrative and stylistic changes have been made. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, Mary Jo Ardington Associate General Counsel
